                                                                                    c..Fi~~D
                                                                                  JAMES J. VILT, JR. - CLERK
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY                                   JUN 23 2021
                              BOWLING GREEN DIVISION
                        CRIMINAL ACTION NO. 1:19-CR-00042-GNS-1                     U.S. DISTRICT COURT
                                                                                   WEST'N. DIST. KENTUCKY
UNITED STATES OF AMERICA                                                                  PLAINTIFF

V.

DONAVAN BELL                                                                            DEFENDANT


                                      JURY INSTRUCTIONS

                             *********~*************************

        As to this part of the trial, all the instructions I have previously given continue to apply and

govern your actions. You have already found the defendant guilty of the crime alleged in the

indictment, and that finding remains in place. These instructions simply apply to the consideration

you will give to the discrete questions I will now describe.

                                      INSTRUCTION NO. 1

        The indictment alleges the defendant, before committing the offense of distributing a

controlled substance and possession with intent to distribute a controlled substance, was previously

convicted of a drug felony. The alleged prior drug felony conviction is:

        United States v. Donavan Bell, Western District of Kentucky, Case Number 1:08-
        CR-00007, Possession with Intent to Distribute a Controlled Substance.

You must decide three questions regarding the prior conviction. The government has the burden

of convincing you, beyond a reasonable doubt, that the answer to each question is "Yes." If the

government fails in its burden on a question, you must answer that question "No."

        The questions are:

     1. Was the defendant, Donavan Bell, convicted of the offense of possession with intent to

        distribute a controlled substance in the U.S. District Court Case No. 1:08-CR-00007?


                                                   1
   2. Did the defendant serve a term of imprisonment of more than twelve months on his

       conviction? A term of imprisonment is the period of actual confinement served relating to

       the conviction.

   3. Was the defendant released from the term of imprisonment within fifteen years of the date

       of the crimes charged in the indictment, which occurred on or about July 23 , 2019?

                                    INSTRUCTION NO. 2

       You may now retire to deliberate, consistent with my prior Instructions, which you still

have in hand. You'll receive a new verdict form. If you decide that the government has proved

beyond a reasonable doubt that the answers to these questions are "Yes", say so by having your

foreperson mark "Yes" on the form. If you decide that the government has not proved beyond a

reasonable doubt that the answer to a question is "Yes," say so by having your foreperson mark

"No" on the form. Your foreperson should then sign and date the form in the spaces indicated.

Once you have completed, signed, and dated the verdict form, alert the court security officer that

you have a verdict.




                                                2
